Opinion issued May 10, 2007







 








In The
Court of Appeals
For The
First District of Texas



NO. 01-04-01048-CV



IN RE R. E. CAMPBELL COMPANY, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, R. E. Campbell Company, Inc.,
challenged the trial court's (1) order granting a new trial.
	We dismiss the petition for writ of mandamus.
 PER CURIAM


Panel consists of Justices Nuchia, Hanks, and Bland.
1.